Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted August 12, 2022, wherein claims 1 and 20 are amended and new claims 21-24 are introduced.  This application is a national stage application of PCT/EP2014/066071, filed July 25, 2014, which claims benefit of foreign application EP13178083.5, filed July 25, 2013.
Claims 1-14 and 16-24 are pending in this application.
Claims 1-14 and 16-24 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted August 12, 2022, with respect to the rejection of claims 1-6, 8-14, and 16-20 under 35 USC 103 for being obvious over Aharon in view of RunCang Sun et al. in view of Pan et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the ultrasonication be carried out at a specific elevated temperature.  Therefore the rejection is withdrawn.

	Currently claims 1-14 and 16-24 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted August 12, 2022, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	Independent claims 1 and 20 are directed to a process for obtaining cellulose from raw sludge originating from wastewater, comprising steps of alkalinizing the sludge to a pH of at least 8.5, treating the sludge with ultrasound in a pulsed mode of at least five separate ultrasound phases of 1-30 seconds each, and separating the ultrasonicated mixture into aqueous and solid phases.  This method differs from existing methods of treating wood or similar intact woody biomass, such as that described by US pre-grant publication US2010/0121047. (Cited in PTO-892) An intact woody material has a specific structure and methods developed to digest such materials would not necessarily be considered for treatment of a much different material such as wastewater sludge.
	Furthermore while Aharon et al. US2016/0177066 generically discloses that cellulose can be recovered from wastewater effluent, and that separation of lignin from cellulose is beneficial, one of ordinary skill in the art would not have arrived at the claimed process in attempting to use ultrasound for this purpose.  Specifically, in describing using ultrasound to separate cellulose and lignin, RunCang Sun et al. (Reference of record in previous action) discloses carrying out this process at a temperature of 35OC.  Furthermore YuJing Sun et al. (Included with 10/27/2020 PTO-892) discloses a study of the effect of temperature on extraction yield of a different compound from biomass. (p. 246 section 3.4) Extraction of all-trans-beta-carotene form pomegranate peel was reduced at temperatures greater than 25OC, an effect attributed to the decrease of cavitation intensity at higher temperatures.  Therefore one of ordinary skill in the art would not have seen increasing the temperature at which ultrasound treatment is carried out to be obvious, since doing so could actually decrease the efficiency of the treatment.
	Still further, while the reference Wu et al. (Reference included with PTO-892) describes treating concentrated waste sludge with either acid alkali treatment, heat treatment, or ultrasound treatment before fermentation to produce hydrogen, all three pretreatment steps are described in very generic terms and the reference does not suggest combining heat, alkali, and ultrasound in a single treatment.  Furthermore the pretreated sludge is then subjected to fermentation without further separating out cellulose.  Therefore one of ordinary skill in the art would not have regarded this disclosure as suggesting a method infringing the claimed invention.
Accordingly, Applicant’s amendment submitted August 12, 2022, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        8/29/2022